The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Status of Claims
Claims 1 – 20 are currently pending.


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 16 and 19 – 20, in the reply filed on March 5, 2021 is acknowledged.  Acknowledgement is made of Applicant’s election of a compound specie from those recited in Claim 16.  Acknowledgement is made of Applicant’s response filed June 2, 2021 wherein a legible copy of the structure of the elected compound specie is provided (structure shown below).

    PNG
    media_image1.png
    219
    296
    media_image1.png
    Greyscale

Elected compound specie
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  

Claims 1 – 4, 14 – 16 and 19 – 20 are under examination in the instant office action with respect to the invention.

Priority
This application, 16/923,843, filed 07/08/2020 claims priority from provisional application 62/871,673, filed 07/08/2019.

Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application.  Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56. 

Claim objections
Claim 16 is objected to as being dependent upon a rejected base claim (Claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4, 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, the parentheses encompassing the “nitrogen (NH) and/or carbon (CH2) limitations are reasonably construed as reciting a broad recitation (nitrogen or carbon) and as also reciting the narrower statement of nitrogen; i.e. NH, 2).  For the purpose of examination on the merits with respect to the prior art, any prior art compound wherein “X” is any carbon or nitrogen atom (i.e. the broader scope), will be considered to meet the limitation of “X”. 
Applicant may overcome this ground of rejection by, for example, cancelling one of either “nitrogen” or “NH”; and, one of “carbon” or “CH2”.


Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves et al. in Journal of the Chemical Society (1951) 867 – 870.
Groves teaches the synthesis of 1H-Indene-1,2-diacetic acid, 2,3-dihydro-, 1,2-diethyl ester (VI) (see structure shown below) via hydrogenation of the compound V (see  Experimental section, page 869, preparation of Indane-1,2,diacetate).

    PNG
    media_image2.png
    269
    396
    media_image2.png
    Greyscale

The compound of Groves corresponds to a compound of the formula of instant Claims 1 and 14 – 15, wherein n = 0, X = CH2, R1, R3 and R5 – R8 = hydrogen, and R2 = R4 = carboxyalkyl (instant Claims 14, 15).
Conclusion
Claims 1 – 4, 14, 15, 19 and 20 are rejected.  Claim 16 is objected to.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628